Deen, Presiding Judge.
Johnny L. Hunter appeals from his conviction of aggravated battery.
Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive *61examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. Based upon that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).
Decided October 20, 1982.
John R. Parks, District Attorney, for appellee.

Judgment affirmed.


Sognier and Pope, JJ., concur.